DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	IDS filed 8/5/2020 is being considered by the examiner.

Response to Preliminary Amendment
	Applicant's preliminary amendment filed 1/3/2020 has been received and entered into record. As a result, claims 1-15 have been canceled and claims 16-35 have been added. Therefore, claims 16-35 are presented for examination.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
"controller configured to: present", "controller is configured to detect" in claim 1,
"controller configured to accept" in claim 18,
"controller is configured to: present" in claim 19,
"controller is configured to accept" in claim 20,
"controller is configured to auto-discover" in claim 26,
"controller is configured to automatically categorize" in claim 29, and
"controller is configured to display", "configured is further configured to allow" in claim 31
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 17, 26-28, and 33 are rejected under 35 U.S.C. 102(a)(1) s being anticipated by Gould [U.S. Pub. 2017/0005818].

With regard to claim 16, Gould teaches a building automation system for a building ("home automation systems [par. 0002]"), comprising: 
an I/O interface [fig. 1A: Hub Device (34) and Radio Controllers (44a-44n)] for communicating with a plurality of building control components of the building ([fig. 1: Addressable Devices (31a-31n)] and "The K4Hub 34 runs the system locally and can communicate with the addressable devices 31a-31n [par. 0067]"); 
a user interface [fig. 1A: User Interface (35)]; 
a controller [fig. 1A: Home Device (32)] operatively coupled to the I/O interface and the user interface (see [fig. 1A] where Home Device (32) is coupled to Hub Device (34) and User Interface (35)), the controller configured to ("the K4Home software, which may be executed on the home device 32 [par. 0150]"): 
present via the user interface a plurality of predefined triggers ("The scene wizard includes a list of addressable devices 31a-31n and command event variables or triggers [par. 0151]"); 
accept a selection of one of the plurality of predefined triggers via the user interface ("The user, for example via the user interface 35 of the K4App, selects the triggers for the scene [par. 0151]"); 
for the selected one of the plurality of predefined triggers, present via the user interface a plurality of corresponding predefined actions ("The user, for example via the user interface 35 of the K4App, selects the triggers for the scene, the addressable devices 31a-31n affected, and the actions or states the addressable devices will take to respond to the scene [par. 0151]"), 
wherein for each of the plurality of corresponding predefined actions, accept an assignment of one or more of the plurality of building control components ("selects the triggers for the scene, the addressable devices 31a-31n affected, and the actions or states the addressable devices will take to respond to the scene [par. 0151]"); and 
during subsequent operation of the building automation system, the controller is configured to detect an occurrence of the selected one of the predefined triggers, and in response, perform each of the plurality of corresponding predefined actions on each of the one or more assigned building control components ("Based upon the triggers, the user defined components turn the TV on to a given channel, dim the lights in the TV room, adjust the thermostat to 72 degrees, and begin brewing the evening decaf coffee [par. 0154]").

With regard to claim 17, Gould teaches the building automation system of claim 16, wherein the plurality of building control components comprise building control components from two or more different building system categories including a Heating, Ventilation and/or Air Conditioning (HVAC) system, a security system, a fire system, an access control system, and a lighting system ("Based upon the triggers, the user defined components turn the TV on to a given channel, dim the lights in the TV room, adjust the thermostat to 72 degrees, and begin brewing the evening decaf coffee [par. 0154]").
	Note: claim is presented in the alternative.

With regard to claim 26, Gould teaches the building automation system of claim 16, wherein at least two of the plurality of building control components are from two or more different building system categories including a Heating, Ventilation and/or Air Conditioning (HVAC) system, a security system, a fire system, an access control system, and a lighting system ("Based upon the triggers, the user defined components turn the TV on to a given channel, dim the lights in the TV room, adjust the thermostat to 72 degrees, and begin brewing the evening decaf coffee [par. 0154]"), and 
wherein the controller is configured to auto-discover the at least two building control components from two or more different building system categories by communicating via the I/O interface using two or more different protocols ("The discovery server 55 uses signatures of devices, for example, addressable devices 31a-31n in its search to discover devices [par. 0098]" and "addressable HA devices 31a-31n each have a respective HA device signature associated therewith and each is configured to wirelessly communicate using respective different wireless communications protocols from among different wireless communications protocols [par. 0104]"). 

With regard to claim 27, Gould teaches the building automation system of claim 26, wherein the two or more different protocols are two or more building automation protocols ("The HA wireless radio controllers 44a-44n may be Zigbee controllers, Z-Wave controllers, and/or other types of controllers [par. 0074]"). 

With regard to claim 28, Gould teaches the building automation system of claim 27, wherein the two or more building automaton protocols comprise two or more of 1-Wire, BACnet, C-Bus, CC-Link Industrial Networks, DALI, DSI, Dynet, EnOcean, KNX, LonTalk, Modbus, oBIX, VSCP, xAP, X10, Z-Wave, ZigBee, and INSTEON, DC-09, DALI, and Ethernet ("The HA wireless radio controllers 44a-44n may be Zigbee controllers, Z-Wave controllers, and/or other types of controllers [par. 0074]"). 
Note: claim is presented in the alternative.

With regard to claim 33, Gould teaches claim 1 above. Claim 33 recites limitations having the same scope as those pertaining to claim 1; therefore, claim 33 is rejected along the same grounds as claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-21, 23, 32, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Gould.

With regard to claim 18, Gould teaches the building automation system of claim 16, wherein the plurality of building control components comprise building control components from two or more different building system categories including a Heating, Ventilation and/or Air Conditioning (HVAC) system, a security system, a fire system, an access control system, and a lighting system ("Based upon the triggers, the user defined components turn the TV on to a given channel, dim the lights in the TV room, adjust the thermostat to 72 degrees, and begin brewing the evening decaf coffee [par. 0154]").
In another embodiment, Gould teaches wherein for at least one of the plurality of predefined actions, the controller is configured to accept an assignment of one or more of the plurality of building control components from only one of the two or more different building system categories (see [figs. 25-29a] where only one component from one category is assigned, e.g., kitchen lights, fan, or television).
	Gould further teaches where multiple devices can be assigned to perform an action [0170] and where aspects of the interface may be changeable [par. 0126-0127]. Thus, Gould teaches where a single device or multiple devices can be assigned an action. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have implemented the assigning of a component and action in a variety of different configurations such as a single component from one category, or multiple components from multiple categories, since one of ordinary skill in the art would realize that implementing either configuration would predictable allow the system to control the desired amount of components, and specifically choosing to only allow a component from one category would predictable simplify the configuration.

With regard to claim 19, Gould teaches the building automation system of claim 16. In various embodiments, Gould further teaches wherein at least some of the plurality of building control components of the building are assigned to one of a plurality of zones within the building ( see [fig. 15A] where components are assigned by zone), and wherein the controller is configured to: 
present via the user interface a plurality of zones [fig. 15A]; 
accept a selection of one of the plurality of zones via the user interface [fig. 25: Kitchen]; and 
for the selected one of the predefined triggers, present via the user interface a plurality of corresponding predefined actions [fig. 26: Turn On, Turn Off, Turn Up, Turn Down], 
wherein for each of the plurality of corresponding predefined actions, accept an assignment of one or more of the building control components that correspond to the selected zone [fig. 25: Lights, Fan, Television].
	Because Gould teaches where various aspects of the user interface, setup wizard, and template can be changed as desired [par. 0126-0127], it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have modified the interface to include assignment by zone since one of ordinary skill in the art would realize that modifying the interface to specifically include zones would predictably allow the system to be as simple or as flexible as desired.

With regard to claim 20, Gould teaches the building automation system of claim 16. In various embodiments Gould teaches wherein the controller is configured to accept via the user interface a definition of one or more user defined triggers ("a user may generate a responsive scene to provide the idea of 'home.' The responsive scene may be generated with respect to the user so that, 'when I am home, I want light in the living room.' The K4Connect system 20 indicates or displays, for example, via a menu, that 'there are x devices you can use to determine whether I am home [par. 0162]"and "the first trigger may be 'when I arrive home' and the first responsive event may be 'turn on the living room lights' [par. 0164];" the trigger "when I arrive home" is defined). 
Because Gould teaches where various aspects of the user interface, setup wizard, and template can be changed as desired [par. 0126-0127], it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have modified the interface to include defining triggers since one of ordinary skill in the art would realize that modifying the interface to specifically include defining a trigger would predictably allow the system to be as simple or as flexible as desired.

With regard to claim 21, Gould teaches the building automation system of claim 16. In various embodiments, Gould further teaches for the selected one of the predefined triggers, present via the user interface a plurality of corresponding predefined actions ("The user, for example via the user interface 35 of the K4App, selects the triggers for the scene, the addressable devices 31a-31n affected, and the actions or states the addressable devices will take to respond to the scene [par. 0151]") and one or more user defined action ("when one or more of the addressable devices 31a-31n are in the form of a light emitting diode (LED) bulb, the user interface 35 includes an LED color picker 75 function [par. 0131]" and "turn the TV on to a given channel … adjust the thermostat to 72 degrees"), 
wherein for each of the plurality of corresponding predefined actions and the one or more user defined action, accept an assignment of one or more of the plurality of building control components ("selects the triggers for the scene, the addressable devices 31a-31n affected, and the actions or states the addressable devices will take to respond to the scene [par. 0151]").
Because Gould teaches where various aspects of the user interface, setup wizard, and template can be changed as desired [par. 0126-0127], it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have modified the interface to include defining actions since one of ordinary skill in the art would realize that modifying the interface to specifically include defining an action would predictably allow the system to be as simple or as flexible as desired.

With regard to claim 23, Gould teaches the building automation system of claim 16, wherein the plurality of building control components comprises one or more 
Air Handling Units (AHU) of a Heating, Ventilation and/or Air Conditioning (HVAC) system ("a climate control system 1020 that includes a heating, ventilation, and air conditioning (HVAC) system 1021 for an indoor building area 1022 [par. 0197];" it is inherent that an HVAC comprises an air handling unit). 
Although Gould teaches the plurality of corresponding predefined actions comprises modifying one or more of the AHUs ("The temperature controller 1033 determines a crossing of the external temperature of the setpoint temperature, and switches the HVAC system 1021 between operating modes  [par. 0203]"), Gould does not explicitly teach switching off the AHU.
However, it is well known and understood that various modes of an HVAC comprise an off mode which switches off an AHU. It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have included an action such as switching off an AHU, with the actions of Gould, for the benefit of maintaining a desired setpoint temperature or to save power. 

With regard to claim 32, Gould teaches the building automation system of claim 16, wherein the I/O interface and controller are part of a server (see [fig. 3] where the Action Server is executed by Home Device and Hub Device).

	With regard to claim 34, Gould teaches claim 18 above. Claim 34 recites limitations having the same scope as those pertaining to claim 18; therefore, claim 34 is rejected along the same grounds as claim 18.

	With regard to claim 35, Gould teaches claim 18 above. Claim 34 recites limitations having the same scope as those pertaining to claim 18; therefore, claim 34 is rejected along the same grounds as claim 18.

Claims 22, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Gould in view of Recker et al. ("Recker") [U.S. Pub. 2017/0223807].

With regard to claim 22, Gould teaches the building automation system of claim 16. Although Gould teach a plurality of predefined triggers ("The scene wizard includes a list of addressable devices 31a-31n and command event variables or triggers [par. 0151]"), Gould does not explicitly teaches the predefined triggers comprises one or more of: 
detection of a fire; detection of an intrusion; and detection of an interruption in power to the building. 
In an analogous art (building automation), Recker teaches detection of an interruption in power ("The power outage module may be connected to an emergency lighting circuit to transmit control to a networked lighting system when the emergency lighting circuit attempts to turn on emergency lighting [par. 0033]").
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have included detecting an interruption in power as one of the triggers in Gould, for the benefit of being able to automatically take action as such as turning on emergency lights in response to a power outage. 

With regard to claim 24, Gould teaches the building automation system of claim 16. Although Gould teaches wherein the plurality of building control components comprises 
one or more lights of a lighting system ("living room lights [par. 0164]"), and 
the plurality of corresponding predefined actions comprises switch on one or more of the lights ("turn on the living room lights [par. 0164]"), 
Gould does not explicitly teach where the lights are emergency lights.
In an analogous art (building automation), Recker teaches emergency lights ("The power outage module may be connected to an emergency lighting circuit to transmit control to a networked lighting system when the emergency lighting circuit attempts to turn on emergency lighting [par. 0033]").
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have included a component such as emergency lights as one of the components of Gould, for the benefit of being able to provide lighting in cases of emergency such as a power outage. 

With regard to claim 25, Gould teaches the building automation system of claim 16, wherein the plurality of building control components comprises 
one or more door locks of an access control system ("Addressable devices 31a-31n may include controllable devices and/or sensors, for example, a motion detector, thermostat, light switch, audio controller, door lock, and/or camera. [par. 0064]").
Gould does not explicitly teach where the plurality of corresponding predefined actions comprises unlocking one or more of the door locks.
In an analogous art (building automation), Recker teaches unlocking one or more of the door locks ("The home automation system may be programmed to use this motion indication to cause another action to be performed such as turning on one or more lights, unlocking an automated door lock [par. 0702]").
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have included an action such as unlocking door locks as one of the actions of Gould, for the benefit of being able to allow a user conditional access to an area.

Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Gould in view of Zhu et al. ("Zhu") [U.S. Pub. 2014/0115131].

With regard to claim 29, Gould teaches the building automation system of claim 26. Although Gould teaches the controller is configured to automatically categorize at least one of the building control components ("allows the user to view addressable devices 31a-31n by device category or by the location (FIG. 15a) of the addressable device. The user can also switch directly from the addressable device selection from the location to the addressable device category view [par. 0130]"), and 
auto discovering, based on the two or more different protocols, the at least one building control components ("The discovery server 55 uses signatures of devices, for example, addressable devices 31a-31n in its search to discover devices [par. 0098]" and "addressable HA devices 31a-31n each have a respective HA device signature associated therewith and each is configured to wirelessly communicate using respective different wireless communications protocols from among different wireless communications protocols [par. 0104]"),
Gould does not explicitly teach to automatically categorize at least one of the building control components that are auto-discovered based, at least in part, on which of the two or more different protocols was used to auto-discover the at least one building control components.
	In an analogous art (device management), Zhu teaches to automatically categorize components based on protocol ("The batch management group creation rule includes one or a combination of a plurality of the following conditions: a protocol, a protocol version number, a device vendor, and a device type. For example, the batch management group creation rule is 'protocol and Vendor', which indicates that the batch management group is created according to the protocol types of devices and device vendors, so devices that support the same protocol and belong to the same device vendor are categorized into one batch management group [par. 0036]"). 
	Because Gould teaches where various aspects of the user interface, setup wizard, and template can be changed as desired [par. 0126-0127] and where the building control components can be categorized and viewed in a variety of ways [par. 0130], and Zhu teaches managing batches of components by grouping components with the same protocol, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have grouped the building control components of Gould, based on protocol as taught by Zhu, for the benefit of easily viewing and managing similar components. 

With regard to claim 30, the combination above teaches the building automation system of claim 29. Gould in the combination further teaches wherein the at least one of the building control components that are automatically categorized are sorted on the user interface by category to aid a user in finding and assigning the at least one of the building control components to a predefined action ("allows the user to view addressable devices 31a-31n by device category or by the location (FIG. 15a) of the addressable device. The user can also switch directly from the addressable device selection from the location to the addressable device category view [par. 0130]").

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Gould in view of Pike et al. ("Pike") [U.S. Pub. 2017/0344923].

With regard to claim 31, Gould teaches the building automation system of claim 16, wherein the controller is configured to display building control components from two or more different building system categories [figs. 15A and 15B], 
Gould does not explicitly teach displaying the components on a floorplan of the building, and 
wherein the controller is further configured to allow selection of a building system category and only display an operational status of the building control components of the selected building system category.
In an analogous art (building management), Pike teaches displaying building control components on a floorplan of a building [figs. 6, 9,10] and 
allowing selection of a building system category ("The interface 900 may be presented in response to user selection of an entry point 516d of the interface 500 for the climate control system of a selected property or a corresponding entry point 302a-302f and property 308a-308f of the dashboard 300 [par. 0085]") and only display an operational status of the building control components of the selected building system category ("The floorplan 900 includes component controls 902. The component controls 902 may include status indicators 904 indicating the status of the component controlled by the component control 902. In the example of FIG. 9, the status indicator 904 indicates a current temperature and/or set temperature of the room in which it is located [par. 0085").
Because Gould teaches where various aspects of the user interface, setup wizard, and template can be changed as desired [par. 0126-0127], it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have modified the interface to include the floorplan and selection aspects taught by Pike, for the benefit of providing the user an organized interface.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT W CHANG whose telephone number is (571)270-1214.  The examiner can normally be reached on (M-F) 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VINCENT WEN-LIANG CHANG
Examiner
Art Unit 2119



/MOHAMMAD ALI/               Supervisory Patent Examiner, Art Unit 2119